DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubouchi et al (US 2017/0319137), hereinafter Tsubouchi, in view of Antonio et al (US 20170290533), hereinafter Antonio.
Regarding claim 1, Tsubouchi teaches on a sensor applicator assembly (Fig. 1, abstract – a sensor insertion device embodies a sensor applicator assembly because they perform the same function) for a glucose monitoring system (par. [0034] & [0133] – the sensor 50 monitors blood glucose of a diabetic patient), 
the sensor applicator assembly being 5assembled as a single unitary product (par. [0035], Fig. 1 and 4 show the sensor insertion device assembled as a single unitary product) in which a sensor module periodically measuring a blood glucose level (par. [0034] & [0133] – the sensor 50 measures blood glucose periodically within a predetermined period) is preinstalled in an applicator (par. [0035], Fig. 1 shows the sensor insertion device 100 before it is used to insert the sensor 50 in a user, and it shows that the sensor 50 is pre-installed in the applicator 1), such that the sensor module is ejected by an operation of the applicator (par. [0034-0035], [0097], Fig. 1-3 show the sensor module being ejected by operation of the applicator 1, and Fig. 7 shows the sensor module 50 after ejection from applicator 1) to be attached to a human body (par. [0034-0035], [0102] – the sensor module 50 is left in the living tissue of a human body and attached to the living tissue via adhesive), wherein the applicator includes:  
(par. [0038], Fig. 1 element 3 is a main container with an accommodation space where sensor module 50 and plunger body 7 are located and an open side 10), with a press button being mounted on a portion of the main container (par. [0074] – Fig. 1-3 show a press button 23 mounted on a portion of the main container 3) to be press-manipulated by a user (par. [0074] – press button 23 is used by user such as patient or healthcare worker, and the activation shown in Fig. 2 indicates the user would press-manipulate the press button); and 
a plunger body disposed in a first position within the main container (par. [0074], Fig. 1 shows plunger body 7 disposed in a first position within the main container 3) to move linearly from the first position to a second 15position in an ejecting direction (par. [0034-0035], [0057] & [0074], Fig. 1-2 show the plunger body 7 moving linearly in insertion direction A from the first position shown in Fig 1 to a second position shown in Fig. 2, insertion direction A embodies an ejecting direction because that is the direction the sensor module 50 is ejected) in response to the press button being manipulated (par. [0074-0076] – the plunger body 7 moves from the Fig. 1 first position to the Fig. 2 second position in response to the press button 23 being manipulated by a user), 
wherein the sensor module is coupled to the plunger body to move from the first position to the second position, integrally with the plunger body (par. [0043-0045], Fig. 1-2 show the sensor module 50 coupled integrally with the plunger body 7 through connecting portion 12 so that the sensor module 50 moves from the first position shown in Fig. 1 to the second position shown in Fig. 2), and  
20the main container includes an anti-return means for preventing the plunger body from returning to the first position after having moved to the second position (par. [0057-0058] the locking claws 15 act as an anti-return means in the main container 3 in that they engage to lock and prevent the plunger body from the returning to the first position after having moved to the second positions as shown in Fig. 2-3).  

The anti-return means of claim 1 is interpreted under 35 U.S.C. 112(f) as that the means ”may include an anti-return hook” according to par. [21] line 10 of the instant application specification. The anti-return means of Tsubouchi as shown in Fig. 2 element 15 embody an anti-return hook because they have a hook shape.
Tsubouchi does not teach that the sensor applicator assembly is for a continuous glucose monitoring system. 
However, Antonio, in the same field of endeavor, teaches on a sensor applicator assembly (Fig. 45A & 45B, abstract & par. [0293]– a sensor insertion device embodies a sensor applicator assembly because they perform the same function of implanting a sensor in a user) for a continuous glucose monitoring system (par. [0007-0008] & [0270] – the sensor implanted by the sensor insertion device is a continuous glucose sensor, which is a continuous glucose monitoring system). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor applicator assembly of Tsubouchi with the continuous glucose monitoring system as taught by Antonio in order to create a device that is simple for a user to use as recognized by Antonio (Antonio par. [0419]). 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubouchi et al (US 2017/0319137), hereinafter Tsubouchi, in view of Antonio et al (US 20170290533), hereinafter Antonio, as applied to claim 1 above, and further in view of Momoki et al (US 2018/0289329), hereinafter Momoki.

(par. [0057] Fig. 2 shows the anti-return means 15 are in the shape of hooks, so element 15 embodies an anti-return hook) Page 48elastically supported in a direction (par. [0074-0076] – the locking claws are deformable in a radial direction and therefore are elastically supported in the direction opposite to which they deform), 
in which the anti-return hook engages with a top end portion of the plunger body (par. [0057-0058], Fig. 2-3 – the anti-return hooks 15 engage with the top end portion 7d of the plunger body 7 as shown in Fig. 2-3 by locking the position and preventing the movement of the plunger body 7) when a downward movement of the plunger body from the first position to the 5second position is completed (par. [0057-0058] – Figs 1-2 show that the anti-return hooks 15 are engaged when the plunger body 7 completes its downward movement from the first position shown in Fig. 1 to the second position shown in Fig. 2 is completed).  
Tsubouchi does not teach in which the anti-return hook presses an outer surface of the plunger body. 
However, Momoki, in the same field of endeavor, teaches on a sensor applicator assembly (par. [0007] – the device pierces the skin to apply the sensor on the body of the user and therefore embodies a sensor applicator assembly) 
in which the hook (par. [0054-0057], Fig. 3-5 elements 12d and 12e lock the body 15 by locking with flange 13b to prevent the body 15 from returning from the downward position shown in Fig. 5, elements 12d and 12e are in the shape of hooks, therefore they embody hooks) presses an outer surface of the plunger body (par. [0054-0057], Fig. 3 shows the anti-return hooks 12d and 12e, pressing an outer surface of the plunger body 15). 

in which the anti-return hook presses an outer surface of the plunger body, to engage with a top end portion of the plunger body when a downward movement of the plunger body from the first position to the 5second position is completed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor applicator assembly of Tsubouchi in view of Antonio with the anti-return position as taught by Momoki in order to create a device that can reach a fixed desired depth inside the body when the sensor is inserted as recognized by Momoki (Momoki par. [0005-0006]).
Regarding claim 3, Tsubouchi in view of Antonio in further view of Momoki teaches the invention as set forth above in claim 2. Momoki further teaches wherein the hook includes: 
an elastic body of an elastic material (par. [0054], the anti-return hook 12d is an elastic arm indicating it is an elastic body of an elastic material), and extending 10downward from an inner top portion of the main container (par. [0054], Fig. 3 shows elastic arm 12d extending downward from an inner top portion of the main container 11); and 
a hook portion protruding from a bottom end portion of the elastic body (par. [0054], Fig. 3 shows a hook portion 12e protruding from a bottom end portion of the elastic body 12d), 
wherein, when the plunger body is in the first position, the hook portion elastically presses the outer surface of the 15plunger body due to an elastic force of the elastic body (par. [0054-0056], Fig. 3 shows the hook portion 12e pressing the outer surface of the plunger body 13 & 15 when the plunger body 13 & 15 is in the first position shown in Fig. 3, and the hook portion is elastically pressing the outer surface due to the elastic force of the elastic body 12d in order to lock the plunger body 13 and 15 in place), and 
(par. [0054-0056] & [0065], Fig 5 show that when the plunger body 13 and 15 is in a second position, the hook portion 12e is elastically movable due to the elastic force of the elastic body 12d to engage with a top end portion of the plunger body in that the top end portion of the plunger body 13b passes the hook portion 12e).  
When the anti-return hooks of the sensor applicator assembly of Tsubouchi in view of Antonio in further view of Momoki is modified with the hook configuration as further taught by Momoki, one of ordinary skill in the art would reach wherein the anti-return hook includes: an elastic body of an elastic material, and extending 10downward from an inner top portion of the main container and a hook portion protruding from a bottom end portion of the elastic body, wherein, when the plunger body is in the first position, the hook portion elastically presses the outer surface of the 15plunger body due to an elastic force of the elastic body, and when the plunger body is in the second position, the hook portion is elastically movable due to the elastic force of the elastic body to engage with the top end portion of the plunger body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-return hooks of the sensor applicator assembly of Tsubouchi in view of Antonio in further view of Momoki with the hook configuration as further taught by Momoki in order to create a sensor applicator assembly with a simple configuration as recognized by Momoki (Momoki par. [0005-0006]). 
Regarding claim 4, Tsubouchi in view of Antonio in further view of Momoki teaches the invention as set forth above in claim 3. 
Momoki further teaches 20		wherein a stopper is provided on the bottom end portion of the elastic body (par. [0054], Fig. 3 shows a stopper 12e is provide on the bottom end portion of the elastic body 12d), such that, when the plunger body is in the second position, the stopper is elastically movable due (par. [0054-0056], Fig. 3-5 show that when the plunger body is moving to the second position the stopper 12e is elastically movable due to the elastic force of the elastic body 12d and that the outer surface of the plunger body 13 would come into contact with the stopper), thereby limiting a distance to which Page 49the elastic body elastically moves (par. [0054-0056], Fig. 4-5 show that the deformation from the stopper 12e of the elastic body 12d coming into contact with the plunger body 13 causes a limitation of the distance to which the elastic body elastically moves).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor applicator assembly of Tsubouchi in view of Antonio in further view of Momoki with the stopper configuration as further taught by Momoki in order to create a device that has easy operation as recognized by Momoki (Momoki par. [0137]).

Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubouchi et al (US 2017/0319137), hereinafter Tsubouchi, in view of Antonio et al (US 20170290533), hereinafter Antonio, further in view of Momoki et al (US 2018/0289329), hereinafter Momoki, as applied to claim 4 above, and further in view of Peterson et al (US 2016/0058474), hereinafter Peterson.
Regarding claim 5, Tsubouchi in view of Antonio in further view of Momoki teaches the invention as set forth above in claim 4. Tsubouchi in view of Antonio in further view of Momoki does not teach wherein the main container includes an external container, on 5which the press button is mounted, and an internal container coupled to an interior of the external container to guide the plunger body along a linear movement path, and the anti-return hook is provided on the external container.  
However, Peterson, teaches on a sensor applicator assembly (abstract, Fig. 9 & 10 – the system is for inserting a continuous glucose monitoring sensor into a user, indicating it is a sensor applicator assembly)
(par. [0132-0133], Fig. 9 & 3 element 204 – element 204 is external on the top of the device as shown in Fig. 9 so it embodies an external container), on 5which the press button is mounted (par. [0132-0134] – element 204 also acts as pressing  deployment button as well as a container for other elements, indicating the pressing button is mounted on element 204), and an internal container coupled to an interior of the external container to guide the plunger body along a linear movement path (par. [0132-0134], Fig. 9 & 10 element 202 – Fig. 10 shows the internal container 202 coupled to the interior of the external container 204, and Fig. 10-11 show coupling of the internal container 202 and external container 204 guides the plunger body 234 along a linear downward path), and 
the anti-return hook is provided on the external container (par. [0134-0135], Fig 10-12 – deployment mechanism 208 is inside, and therefore part of, external container 204 , and the deployment mechanism includes the deployment hook 238 – which is shown Fig. 10-12 to act as an anti-return hook; therefore, the hook 238 is part of deployment mechanism 208 which is part of external container 204, which indicates the anti-return hook is provided on the external container).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor applicator assembly of Tsubouchi in view of Antonio in further view of Momoki with the external and internal containers as taught by Peterson in order to create a device that reduces or minimizes the patient’s inconvenience of inserting a continuous monitor sensor as recognized by Peterson (Peterson par. [0020]).
Regarding claim 6, Tsubouchi in view of Antonio in further view of Momoki and further in view of Peterson teaches the invention as set forth above in claim 5. Peterson further teaches 
10				 wherein the external container has a shape of a pipe (Fig. 9 shows external container 204 having the shape of a tubular pipe), with a separate container cover being coupled to a top end portion of the external container (par. [0132-0135], Fig. 10-12 shows a separate container cover 206 coupled to a top end portion of the external container 204 via the internal container 202, where the top end portion of the external container is interpreted as the portion proximal to the user), and 
the anti-return hook is provided integrally with the 15container cover (par. [0135] – the anti-return hook 238 is provided integrally with the container cover 206 because the cover 206 prevents the hook 238 and other elements of the device from travelling past a certain point, and therefore the two components are provided integrally to perform accurate operation of the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor applicator assembly of Tsubouchi in view of Antonio in further view of Momoki and further in view of Peterson with the container cover as further taught by Peterson in order to create a device that reduces or minimizes pain of inserting a continuous monitor sensor by reducing cross-sectional area as recognized by Peterson (Peterson par. [0020]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY MARIE EVANS whose telephone number is (571)272-3610.  The examiner can normally be reached on M-F 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/C.M.E./Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791